Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

 

This Employment Agreement (“Agreement”), is entered into between CORNELL
COMPANIES, INC., a Delaware corporation having offices at 1700 West Loop South,
Suite 1500, Houston, Texas 77027 (“Company”), and STEVEN W. LOGAN (“Employee”)
executed on September 18, 2002 and effective as of October 1, 2002 (the
“Effective Date”).

 

WITNESSETH:

 

WHEREAS, the Company is desirous of retaining the services of Employee pursuant
to the terms and conditions and for the consideration set forth in this
Agreement, and Employee is desirous of providing services to the Company
pursuant to such terms and conditions and for such consideration;

 

NOW, THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, the Company and Employee agree as follows:

 

ARTICLE 1: TERM AND DUTIES

 

1.1           The Company agrees to retain Employee, and Employee agrees to
provide services to the Company, beginning as of the Effective Date and
continuing until December 31, 2003, subject to the terms and conditions of this
Agreement (the “Term”).

 

1.2           Employee shall perform such responsibilities in the capacity of
Transition Services Facilitator as reasonably agreed to between Employee and the
Board of Directors or the Executive Chairman, such responsibilities to include
corresponding with federal and state regulatory agencies.

 


1.3           EMPLOYEE HAS HAD AND CONTINUES TO HAVE ACCESS TO CONFIDENTIAL
INFORMATION INCLUDING, BUT NOT LIMITED TO, THE COMPANY’S BOOKS, RECORDS AND
DOCUMENTS, BUSINESS ACQUISITION AND EXPANSION PLANS, TECHNICAL INFORMATION
CONCERNING THE COMPANY’S OPERATIONAL METHODS, SERVICES AND PROCESSES,
CONSTRUCTION PLANS, PROCUREMENT PROCEDURES AND PRICING TECHNIQUES, THE NAMES OF
CUSTOMERS AND OTHER NONPUBLIC INFORMATION (E.G., CREDIT AND FINANCIAL DATA)
CONCERNING THE COMPANY’S CUSTOMERS AND BUSINESS ASSOCIATES, ALL OF WHICH
COMPRISE CONFIDENTIAL BUSINESS INFORMATION AND TRADE SECRETS OF THE COMPANY AND
ALL OF WHICH ARE VALUABLE, SPECIAL, AND UNIQUE ASSETS OF THE COMPANY THAT THE
COMPANY USES IN ITS BUSINESS TO OBTAIN A COMPETITIVE ADVANTAGE OVER THE
COMPANY’S COMPETITORS WHICH DO NOT KNOW OR USE THIS INFORMATION (“CONFIDENTIAL
INFORMATION”).  CONFIDENTIAL INFORMATION SHALL NOT INCLUDE ANY INFORMATION THAT
IS GENERALLY AVAILABLE TO THE PUBLIC.  EMPLOYEE AGREES THAT HE WILL NOT DISCLOSE
IN ANY WAY TO ANY PERSON, DIRECTLY OR INDIRECTLY, OR USE FOR HIS OWN BENEFIT OR
FOR THE BENEFIT OF ANYONE ELSE OR ANY OTHER PERSON OR ENTITY, THE CONFIDENTIAL
INFORMATION GAINED WHILE EMPLOYED BY THE COMPANY.  EMPLOYEE ACKNOWLEDGES THAT
MONEY DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY BREACH OF THIS SECTION BY
EMPLOYEE, AND THE COMPANY SHALL BE ENTITLED TO ENFORCE ANY PROVISIONS OF THIS


 

--------------------------------------------------------------------------------


 


SECTION BY TERMINATING THE EMPLOYMENT RELATIONSHIP, TERMINATING ANY UNVESTED
PAYMENTS THEN OWING TO EMPLOYEE UNDER THIS AGREEMENT, AND/OR TO SPECIFIC
PERFORMANCE AND INJUNCTIVE RELIEF AS REMEDIES FOR SUCH BREACH OR ANY THREATENED
BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH
OF THIS SECTION, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR IN
EQUITY TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RECOVERY OF DAMAGES
FROM EMPLOYEE AND HIS AGENTS INVOLVED IN THIS BREACH.  FOR PURPOSES OF THIS
SECTION 1.3, THE TERM “COMPANY” SHALL ALSO INCLUDE AFFILIATES (AS DEFINED BELOW)
OF THE COMPANY.

 


1.4           EMPLOYEE IS NOT REQUIRED TO PROVIDE FULL-TIME SERVICES TO THE
COMPANY.  EMPLOYEE IS NOT REQUIRED TO MAINTAIN AN OFFICE AT THE COMPANY OR ANY
OF ITS SUBSIDIARIES.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EMPLOYEE
MAY SERVE AS AN EMPLOYEE OR CONSULTANT TO AN ENTITY OTHER THAN THE COMPANY.  THE
COMPANY AND EMPLOYEE SHALL COOPERATE AS TO THE LEVEL OF INTERFERENCE OF
EMPLOYEE’S SERVICES HEREUNDER WITH OTHER BUSINESS COMMITMENTS OF EMPLOYEE DURING
THE TERM SO AS TO MINIMIZE THE LEVEL OF INCONVENIENCE TO EMPLOYEE.  EMPLOYEE’S
SERVICES SHALL BE RENDERED BY PERSONAL CONSULTATION AT HIS RESIDENCE OR OFFICE,
WHEREVER MAINTAINED, OR BY CORRESPONDENCE THROUGH THE MAILS, TELEPHONE,
FACSIMILE OR ELECTRONIC MAIL, INCLUDING WEEKENDS AND EVENINGS, AS MAY BE MOST
CONVENIENT TO EMPLOYEE.  EMPLOYEE SHALL NOT BE OBLIGATED (I) TO OCCUPY ANY
OFFICE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, OR (II) TO RENDER ANY SERVICES
WHATSOEVER TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OTHER THAN THOSE SPECIFIED
IN THIS ARTICLE I.

 

1.5           It is understood and agreed that Employee shall have no authority
to act on behalf of the Company or to bind the Company to any contract or
obligation whatsoever.

 

ARTICLE 2: COMPENSATION AND BENEFITS

 

2.1           Employee’s monthly compensation during the Term shall be $10,000
(the “Monthly Compensation”), payable in accordance with the Company’s customary
payroll practices.  Employee shall be reimbursed for reasonable expenses
incurred in connection with the performance of his duties under this Agreement
and approved in advance by the Company’s Executive Chairman or Chief Financial
Officer.

 

2.2           The Company shall provide, for 18 months following the Effective
Date, health and medical benefits to Employee and his family on a basis (and at
a cost to the Company) substantially similar to those benefits provided to
employees of the Company during the term of this Agreement (the “Benefits”). 
The Employee shall not be entitled to participate in any other benefit plans and
programs of the Company.  At Employee’s election, and in lieu of Benefits, the
Company shall pay Employee the sum of $800.00 per month for the referenced
18-month period.

 

2

--------------------------------------------------------------------------------


 

2.3           The Company shall not by reason of this Article 2 be obligated to
institute, maintain, or refrain from changing, amending, or discontinuing, any
such benefit plan or program, so long as such actions are similarly applicable
to covered participants generally.  Moreover, except as specifically provided
herein to the contrary, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of the Company.

 

2.4           The Company may withhold from any compensation, benefits, or
amounts payable under this Agreement all federal, state, city, or other taxes as
may be required pursuant to any law or governmental regulation or ruling.

 

ARTICLE 3: TERMINATION PRIOR TO EXPIRATION OF TERM AND EFFECTS OF SUCH
TERMINATION

 

3.1           Notwithstanding any other provisions of this Agreement, the
Company shall have the right to terminate this Agreement at any time prior to
the expiration of the Term for any of the following reasons:

 

a.             For “Cause” upon the good faith determination by the Company’s
Board of Directors that Cause exists for the termination of this Agreement.  As
used in this Section 3.1.a, the term Cause shall mean (i) Employee’s gross
negligence or willful misconduct in the performance of the duties and services
required of Employee pursuant to this Agreement, (ii) Employee’s felony
indictment involving moral turpitude, (iii) Employee’s material breach of any
provision of this Agreement which remains uncorrected for thirty (30) days
following written notice to Employee by the Company of such breach, (iv)
Employee’s breach of any covenant or obligation in Article 5 or (v) Employee
becomes employed by or renders competitive business services (whether for or
without compensation) to any person or entity transacting any Competitive
Business (as defined below);

 

b.             for any other reason whatsoever, including termination without
Cause, in the sole discretion of the Company;

 

c.             upon Employee’s death; or

 

d.             upon Employee’s becoming disabled as to entitle Employee to
benefits under the Company’s long-term disability plan or, if Employee is not
eligible to participate in such plan or if such plan is not available, then
Employee is permanently and totally unable to perform Employee’s duties for the
Company as a result of any medically determinable physical or mental impairment
as supported by a written medical opinion to the foregoing effect by a physician
selected by the Company and Employee’s spouse or other member of Employee’s
immediate family.  With respect to any options granted, Employee shall be
considered “disabled” in accordance with, and “disability” shall have the
meaning set forth in, the governing option plan or plans under which the options
were granted.

 

3

--------------------------------------------------------------------------------


 

The termination of Employee by the Company prior to the expiration of the Term
shall constitute a “Termination for Cause” if made pursuant to Section 3.1.a,
and the effect of such termination is specified in Section 3.4.  The termination
of Employee by the Company prior to the expiration of the Term shall constitute
an “Involuntary Termination” if made pursuant to Section 3.1.b, and the effect
of such termination is specified in Section 3.5.  The effect of this Agreement
being terminated pursuant to Section 3.1.c as a result of Employee’s death is
specified in Section 3.6.  The effect of this Agreement being terminated
pursuant to Section 3.1.d as a result of Employee becoming disabled is specified
in Section 3.7.

 

3.2           Employee shall have the right to terminate this Agreement at any
time prior to the expiration of the Term, for any reason whatsoever, in the sole
discretion of Employee, on ten (10) days prior written notice to the Company. 
The termination of this Agreement by Employee prior to the expiration of the
Term shall constitute a “Voluntary Termination” if made pursuant to this Section
3.2, and the effect of such termination is specified in Section 3.3.

 

3.3           Upon a Voluntary Termination of this Agreement by Employee prior
to expiration of the Term, all future compensation to which Employee is entitled
and all future benefits for which Employee is eligible, with the exception of
any and all statutory rights and benefits, shall cease and terminate as of the
date of such termination.  Employee shall be entitled to pro rata Monthly
Compensation through the date of such termination.  Vested options shall be
exercisable pursuant to the terms of the option plan or plans under which they
were granted and unvested options shall terminate on the date of termination.

 

3.4           If this Agreement is terminated by the Company for Cause prior to
expiration of the Term, all future compensation to which Employee is entitled
and all future benefits for which Employee is eligible, with the exception of
any and all statutory rights and benefits, shall cease and terminate as of the
date of such termination.  Employee shall be entitled to pro rata Monthly
Compensation through the date of such termination.  Vested options shall be
exercisable pursuant to the terms of the option plan or plans under which they
were granted and unvested options shall terminate on the date of termination.

 

3.5           Upon an Involuntary Termination of this Agreement prior to
expiration of the Term, Employee shall be entitled to receive the Monthly
Compensation for the remainder of the Term and Benefits as provided for in
Section 2.2.  In addition, Employee’s unvested options shall continue to vest
for the remainder of the Term, and shall be exercisable as if Employee had
remained employed through the remainder of the Term.

 

3.6           Upon termination of this Agreement during the Term as a result of
Employee’s death, Employee’s heirs, administrators, or legatees shall be
entitled to receive the Monthly Compensation for the remainder of the Term and
Benefits as provided for in Section 2.2.  Vested options shall be exercisable
pursuant to the terms of the option plan or plans under which they were granted
and unvested options shall terminate on the date of Employee’s death.

 

4

--------------------------------------------------------------------------------


 

3.7           Upon termination of this Agreement during the Term as a result of
Employee’s disability, Employee shall be entitled to receive the Monthly
Compensation for the remainder of the Term and Benefits as provided for in
Section 2.2.  Vested options shall be exercisable pursuant to the terms of the
Plan and unvested options shall terminate on the date of termination of this
Agreement as a result of Employee’s disability.

 

3.8           Upon expiration of the Term or termination of this Agreement
pursuant to Section 3.1.a or Section 3.2, whichever occurs first, Employee shall
be entitled to no further compensation or benefits, with the exception of (a)
any and all statutory rights and benefits and (b) compensation and benefits
vested or accrued prior to such termination, subject to the terms and provisions
of the plans and programs pursuant to which such benefits were accrued.

 

3.9           In all cases, the compensation and benefits payable to Employee
under this Agreement upon termination of this Agreement shall be offset against
any amounts to which Employee may otherwise be entitled under any and all
severance plans, and policies of the Company or its affiliates; provided,
however, that there shall be no offset against any sums that might be payable to
Employee pursuant to any Company-provided life insurance, deferred bonus plan,
short-term or long-term disability insurance, or any 401(k) or similar welfare
or benefit plans.

 

3.10         Termination of this Agreement does not terminate those obligations
imposed by this Agreement which are continuing obligations, including, without
limitation, Employee’s obligations under Section 1.3, Article 5 and Article 7.

 

ARTICLE 4: EXPIRATION OF THE TERM OF EMPLOYMENT RELATIONSHIP

 

4.1           Upon expiration of the Term, the Company shall have no obligation
to agree to any renewal of this Agreement or to offer Employee a new employment
agreement.

 

ARTICLE 5: RELATIONSHIP OBLIGATIONS AFTER END OF FULL-TIME EMPLOYMENT

 

5.1           As part of the consideration for the compensation and benefits to
be paid to Employee hereunder and in order to protect the Company’s interest in
the trade secrets of the Company, and as an additional consideration and
incentive for the Company to enter into this Agreement, the Company and Employee
agree to the provisions of this Article.

 

5.2           Except as set forth in Section 5.4, the obligations in this
Article shall commence on the Effective Date and shall continue for a period
ending on December 31, 2003 (the “Covenant Period”) regardless of any prior
termination of the employment relationship pursuant to Article 3 hereof.

 

5.3           Employee hereby acknowledges and agrees that:  (i) the Company
would not enter into this Agreement or retain Employee if Employee had not
executed and delivered this

 

5

--------------------------------------------------------------------------------


 

Agreement to the Company and (ii) Employee has had and may have throughout his
employment relationship with the Company or its Affiliates (as defined below),
access to Confidential Information with respect to which the Company is entitled
to the protections afforded by this Agreement and to the remedies for
enforcement of this Agreement provided by law or in equity.

 

5.4           Until April 30, 2003, Employee shall not, and shall cause each of
his Affiliates not to:

 

a.             within the United States (the “Territory”), transact any
Competitive Business (as defined below), carry on or be engaged or otherwise
take part in any Competitive Business (whether for his own account or for the
account of any person or entity, other than the Company), or render competitive
business services (whether for or without compensation) to any person or entity
(other than the Company) who or which is, to the knowledge of Employee, engaged
in any Competitive Business at the time the service is rendered.

 

b.             share in the earnings of, or beneficially own or hold any
security issued by, or otherwise own or hold any interest (including, without
limitation, any debt) in, any person or entity who or which is directly or
indirectly engaged in any Competitive Business within the Territory.

 

5.5           Until December 31, 2003, Employee shall not carry on or be engaged
or otherwise take part in any Prohibited Activity (as defined below), or render
competitive business services (whether for or without compensation) to any
person or entity to directly assist in any Prohibited Activity at the time the
service is rendered.

 

5.6           Without limiting the generality of the provisions of this Article
5, Employee (or an Affiliate of Employee) shall be deemed to transact or be
engaged in a particular business if Employee or any Affiliate (whether alone or
in association with one or more other persons or other entities) is, without
limitation, an owner, proprietor, partner, member, stockholder, officer,
employee, agent, independent contractor, director or joint venturer of, or a
consultant or lender to, or an investor in any manner in, any person or entity
who or which is, to the knowledge of Employee, directly or through an Affiliate,
engaged in any such Competitive Business, including, without limitation, any
such person or entity with respect to which a member of the immediate family of
the Employee is an Affiliate.  Notwithstanding the foregoing provisions of this
Article 5, Employee (or an Affiliate of Employee) may own, solely as an
investment, securities if Employee (or an Affiliate of Employee) (i) is not an
Affiliate of the issuer of such securities and (ii) does not, directly or
indirectly, beneficially own more than 5% of the class of which such securities
are a part.

 

5.7           During the Covenant Period, Employee shall not, and shall cause
each of his Affiliates not to, whether for his own account or for the account of
any other person or other entity (other than the Company or any Affiliate of the
Company), solicit the employment or services of, or cause or attempt to cause to
leave the employment or services of the Company or any Affiliate of the Company,
any person or entity who or which is employed by, or otherwise

 

6

--------------------------------------------------------------------------------


 

engaged to perform services for the Company or any Affiliate of the Company
(whether in the capacity of employee, consultant, independent contractor or
otherwise).  This section shall not prohibit Employee or any Affiliate from
employing any person or entity who, without prohibited solicitations, seeks
employment.

 

5.8           Employee acknowledges that money damages would not be sufficient
remedy for any breach of this Article 5 by Employee, and the Company shall be
entitled to enforce the provisions of this Article 5 by terminating the
employment relationship, terminating any unvested payments then owing to
Employee under this Agreement and/or to specific performance and injunctive
relief as remedies for such breach or any threatened breach.  Such remedies
shall not be deemed the exclusive remedies for a breach of this Article 5, but
shall be in addition to all remedies available at law or in equity to the
Company, including, without limitation, the recovery of damages from Employee
and his Affiliates involved in such breach.

 

ARTICLE 6:  RELEASE AND WAIVER BY EMPLOYEE

 

6.1           In additional exchange for the consideration referred to in this
Agreement, Employee, on behalf of himself, his heirs, executors, successors,
administrators and assigns (collectively, “Employee Parties”), does hereby
knowingly and voluntarily release, acquit and forever discharge the Company, its
officers, shareholders, employees, directors, attorneys, parent companies,
subsidiaries, affiliates, successors and assigns and any other entity in which
the Company owns, directly or indirectly, an interest and their respective
officers, shareholders, employees, directors, attorneys, parent companies,
subsidiaries, affiliates, successors and assigns (collectively, the “Company
Parties”) from any and all claims, charges, complaints, grievances or promises
of any and every kind, whether known or unknown, that are based upon facts
occurring prior to the Effective Date of this Agreement, including but not
limited to, the following:  (a) any contractual claims arising under any written
or oral agreements between Employee and the Company Parties, (b) any statutory
claims under the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the
Civil Rights Acts of 1964 and 1991, the Employee  Retirement Income Security
Act, Chapter 451 of the Texas Labor Code, the Texas Payday Law, and/or the Texas
Commission on Human Rights Act, or arising from any other federal, state, or
local statute, ordinance or regulation, (c) any tort or contract claims, (d) any
claims, matters or actions related to Employee’s employment and/or affiliation
with or separation from the Company.  It is further agreed that, in the event
that the Company initiates any claim, charge, complaint or grievance against
Employee other than a complaint arising from an alleged violation of Section 1.3
or Article 5 herein then the foregoing release of claims by Employee shall be
extinguished and no longer be in effect solely to the extent necessary to defend
or respond to such claim, charge, complaint or grievance, including any counter
claims, cross claims, demands or other actions in any way relating to such
claim, charge, complaint or grievance.  The above notwithstanding, it is
expressly agreed that Employee is not releasing and does not release (a) any
right to indemnification or advancement of expenses from the Company (i) to the
extent he is determined to be entitled to such indemnification by the Company
under Delaware or applicable law, or the bylaws or charter of the Company, (ii)
to the extent Employee is determined to be entitled to the

 

7

--------------------------------------------------------------------------------


 

benefits offered under any directors and officers insurance policy maintained by
the Company and (iii) arising under the Indemnification Agreement between the
Company and Employee dated October 1, 1996 (the “Indemnification Agreement”);
and (b) any right conferred by this Agreement.

 

ARTICLE 7:  COOPERATION

 

7.1           Employee agrees that he will act at all times hereafter in a
manner consistent with the interests of the Company with respect to its
shareholders, customers, employees, agents, and third parties. Employee will not
engage in any act or make any comments (written or oral), which are intended, or
reasonably may be expected, to harm the Company or its employees; provided,
however, that (i) this provision shall not prohibit Employee from cooperating in
any investigation by any governmental agency and such cooperation in any such
action shall not be deemed a breach of this provision and (ii) Employee shall
comply with any subpoena, decree or order issued by a court of competent
jurisdiction or governmental entity.  Employee further agrees that he will
provide reasonable cooperation to the Company at reasonable and mutually
agreeable times in response to requests made by the Company in matters relating
to internal investigations, external investigations, and/or judicial or
administrative proceedings arising out of or relating in any way to any facts
occurring prior to Effective Date of this Agreement, including but not limited
to, participating in conferences and meetings, advising counsel, making himself
available for interviews, providing documents or information, aiding in the
analysis of documents, testifying, or complying with any other reasonable
requests by the Company; provided, that such cooperation will not require
Employee to waive any privilege or to forgo his constitutional right to decline
to testify against himself in any investigation, Congressional hearing, grand
jury, or any other judicial or administrative proceeding.  Employee agrees to
maintain in confidence (except pursuant to regulatory request, subpoena, court
order, or any other legal process) any nonpublic information regarding past,
current or potential claims, governmental proceedings, investigations or
administrative or judicial litigation relating to the Company, and agrees not to
communicate with any party(ies) who he knows or should have known is adverse or
potentially adverse to the Company, including attorneys (other than his own
counsel), investigators or others, except pursuant to valid regulatory request,
subpoena, court order, or other legal process; provided, however, that nothing
in this sentence shall prohibit Employee from discussing facts relevant to his
conduct or performance while employed by the Company with any prospective
employer, his attorneys, investors, investment advisors or other professional
counselors, who in each case, agree to maintain such information in confidence. 
Employee agrees to provide notice of any motion, subpoena, order, regulatory
request or other correspondence relating to the Company as soon as practicable
and in any event no later than three (3) days of his receipt of same, by
forwarding such document or providing notice of any oral request to the
addresses set forth below under Section 8.4.  This cooperation is an integral
part of this Agreement, and Employee will not be compensated for such
cooperation, other than reimbursement for any reasonable expenses Employee may
incur in connection with such cooperation.

 

7.2           The Company agrees that it will not engage in any act or make any
comments

 

8

--------------------------------------------------------------------------------


 

(written or oral) that are intended, or might reasonably be expected, to harm
Employee; provided, however, that (i) this provision shall not prohibit the
Company from cooperating in any investigation by any governmental agency and
such cooperation in any such action shall not be deemed a breach of this
provision and (ii) the Company shall comply with any subpoena, decree or order
issued by a court of competent jurisdiction or governmental entity and with any
disclosure requirements under the federal or state securities laws.

 

ARTICLE 8:  MISCELLANEOUS

 

8.1           For purposes of this Agreement, “Affiliate” means, with respect to
any person or entity, any person or entity that, directly or indirectly,
Controls, is Controlled by, or is under common Control with, such person or
entity in question. For the purposes of the definition of Affiliate, “Control”
(including, with correlative meaning, the terms “Controlled by” and “under
common Control with”) as used with respect to any person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such person or entity, whether
through the ownership of voting securities or by contract or otherwise.

 

8.2           For purposes of this Agreement “Competitive Business” means (i)
any business, enterprise or activity, whether or not for profit, that provides
management, maintenance, consultation, services, contracts, properties or
facilities relating to correction, detention, treatment, education or
pre-release services or (ii) any business, enterprise or activity, whether or
not for profit, that the Company, or any of its Affiliates, is engaged in or has
publicly stated its intent to engage in at any time prior to the Effective Date;
provided, however, that Competitive Business shall not include a not for profit,
industry trade organization.

 

8.3           For purposes of this Agreement, “Prohibited Activity” means any
attempt to (a) compete for any existing contract or contract award of the
Company or any contract, proposed contract or bid identified on a list provided
by the Company to Employee as of the date hereof, or (b) cause any present
customer of the Company to cancel or terminate any existing contract with the
Company.

 

8.4           For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

If to the Company, to:

 

Cornell Companies, Inc.

1700 West Loop South, Suite 1500

Houston, Texas 77027

Attention: Secretary

 

9

--------------------------------------------------------------------------------


 

With a copy to:

 

Locke Liddell & Sapp LLP

3500 JPMorgan Chase Tower

600 Travis

Houston, Texas 77002

Attention: David F. Taylor

 

If to Employee, to the address shown in the Company’s records.

 

Either the Company or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

 

8.5           This Agreement shall be governed in all respects by the laws of
the State of Texas, excluding any conflict-of-law rule or principle that might
refer to the construction of the Agreement to the laws of another State or
country.

 

8.6           No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

8.7           If a dispute arises out of or related to this Agreement, and if
the dispute cannot be settled through direct discussions, then the Company and
Employee agree to first endeavor to settle the dispute in an amicable manner by
mediation, before having recourse to any other proceeding or forum.

 

8.8           The Company’s principal place of business is in Houston, Harris
County, Texas.  This Agreement shall be performed in Houston, Harris County,
Texas.  Any litigation that may be brought by either the Company or Employee
involving the enforcement of this Agreement or the rights, duties, or
obligations of this Agreement, shall be brought exclusively in the state or
federal courts sitting in Houston, Harris County, Texas.  In the event that
service of process cannot be effected upon a party, each party hereby
irrevocably appoints the Secretary of State for the State of Texas as its or his
agent for service of process to receive the summons and other pleadings in
connection with any such litigation.  In the event of litigation between the
parties regarding this Agreement, the prevailing party shall, in addition to any
sums recovered in the litigation, be entitled to recover all sums expended by
that party (including reasonable costs, reasonable attorneys’ fees and
reasonable expert witness’ fees) in connection with that litigation.

 

8.9           It is a desire and intent of the parties that the terms,
provisions, covenants and remedies contained in this Agreement shall be
enforceable to the fullest extent permitted by law.  If any such term,
provision, covenant, or remedy of this Agreement or the application thereof to

 

10

--------------------------------------------------------------------------------


 

any person, association, or entity or circumstances shall, to any extent, be
construed to be invalid or unenforceable in whole or in part, then such term,
provision, covenant, or remedy shall be construed in a manner so as to permit
its enforceability under the applicable law to the fullest extent permitted by
law.  In any case, the remaining provisions of this Agreement or the application
thereof to any person, association, or entity or circumstances other than those
to which they have been held invalid or unenforceable, shall remain in full
force and effect.

 

8.10         This Agreement shall be binding upon and inure to the benefit of
the Company, and any other person, association, or entity which may hereafter
acquire or succeed to all or substantially all of the business or assets of the
Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise.  This Agreement shall be binding upon and inure to
the benefit of Employee, and his heirs, successors and permitted assigns. 
Employee’s rights and obligations under Agreement hereof are personal and such
rights, benefits, and obligations of Employee shall not be voluntarily or
involuntarily assigned, alienated, or transferred, whether by operation of law
or otherwise, without the prior written consent of the Company.

 

8.11         This Agreement replaces and merges previous agreements and
discussions pertaining to the following subject matters covered herein:
Employee’s prior employment by the Company and any agreements regarding such
relationship and the nature of Employee’s relationship with the Company and the
term and termination of such relationship, except that this Agreement shall not
replace or merge the Indemnification Agreement, the Deferred Bonus Plan or the
option grants.  This Agreement and the Waiver and Termination Agreement executed
as of the date hereof constitute the entire agreement of the parties with regard
to such subject matters, and contain all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such subject matters; provided that Employee shall also comply with all policies
and procedures of the Company as established from time to time.  Each party to
this Agreement acknowledges that no representation, inducement, promise, or
agreement, oral or written, has been made by either party with respect to such
subject matters, which is not embodied herein, and that no agreement, statement,
or promise relating to the relationship between the Company and Employee that is
not contained in this Agreement shall be valid or binding.  Any modification of
this Agreement will be effective only if it is in writing and signed by each
party whose rights hereunder are affected thereby, provided that any such
modification must be authorized or approved by the Board of Directors of the
Company.

 

(The remainder of this page is intentionally blank; counterpart signature pages
follow.)

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
in multiple originals to be effective on the Effective Date of the Agreement.

 

 

Company:

Employee:

 

 

CORNELL COMPANIES, INC.

STEVEN W. LOGAN

 

 

 

 

By:

/s/ Harry J. Phillips, Jr.

 

/s/ Steven W. Logan

 

Name:

  Harry ­J. Phillips, Jr.­

 

 

 

Authorized Signatory

 

 

 

12

--------------------------------------------------------------------------------